COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

 Cause number:                    01-16-00636-CV
 Style:                           Edwin K. Hunter and Hunter, Hunter & Sonnier, LLC
                                  v. Preston Marshall, Individually and Rusk Capital Management, L.L.C.
 Date motion filed:               February 5, 2018
 Type of motion:                  Stacy D. Blank’s Motion for Admission Pro Hac Vice and
                                  Unopposed Motion of Resident Attorney Lawrence Bradley Hancock in Support of Pro Hac
                                  Vice Admission for Stacy D. Blank
 Party filing motion:             Stacy D. Blank and Lawrence Bradley Hancock, Counsel for Edwin K. Hunter and Hunter,
                                  Hunter & Sonnier, LLC

Ordered that motion is:

           Granted
                   If document is to be filed, document due:
                  Denied
                  Dismissed (e.g., want of jurisdiction, moot)
                  Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                   


Date: February 8, 2018